Title: From George Washington to Thomas Mifflin, 3 December 1783
From: Washington, George
To: Mifflin, Thomas


                        
                            Sir
                            New York 3d December 1783
                        
                        In my Last Letter to your Excellency I had the honor to acquaint Congress with the arrangement Sir Guy
                            Carleton had made for the Evacuation of New York on the 23 Ulto, I have now to inform you that the Embarkation was
                            postponed two days on account of the badness of the Weather.
                        On the 25 of November the British Troops left this City and a Detachment of our Army marched into it. The
                            Civil Power was immediately put in possession, and I have the happiness to assure you that the most perfect regularity and
                            good order has prevailed ever since—on which pleasing events I congratulate your Excellency and Congress.
                        A Copy of the last letter I have recd from Sir Guy Carleton is inclosed. With the highest respect I have the
                            honor to be Sir Your Excellencys Most Obedient humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. Your favor of the 23 Ulto is just come to hand.
                        

                    